The opinion of the Court, Shepley, C. J., Tenney, Howard and Appleton, J. J., was delivered by
Appleton, J.,
orally. — This is an action of trespass on the case. The declaration alleges, that the defendant’s cattle broke into the plaintiff’s close, and destroyed his growing crops, but it does not describe the close or specify any venue. A general demurrer was filed and joined. The Judge at the trial ruled,, that the demurrer was well taken. The plaintiff then moved for leave to amend by describing the close and inserting a venue. The motion was refused. To that refusal and to the ruling upon the demurrer, the plaintiff excepted.
It has been argued before us that the declaration is sufficient, but we think otherwise.
The refusal to grant the motion was at discretion. To the decisions of a Judge in matters of discretion, exceptions do not lie. Exceptions overruled.